                        IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA

                               CIVIL ACTION NO.: 1:19-cv-00086

 DENNIS F. JOHNSON,                            )
                                               )
                  Plaintiff,                   )
                                               )
 vs.                                           )        NOTICE OF REMOVAL TO
                                               )           FEDERAL COURT
 SUN PET, LTD. and CENTRAL                     )
 GARDEN & PET COMPANY,                         )
                                               )
                  Defendants.                  )

TO:    UNITED STATES DISTRICT COURT
       MIDDLE DISTRICT OF NORTH CAROLINA

       Defendants SUN PET, LTD. (hereinafter “Sun Pet”), and CENTRAL GARDEN &

PET COMPANY (hereinafter “Central Garden”) (collectively referred to as “Defendants”),

by and through their undersigned counsel, respectfully remove the above-entitled action from

the Superior Court for Rowan County, North Carolina (“State Court”) to the United States

District Court for the Middle District of North Carolina, pursuant to 28 U.S.C. §§ 1331,

1441(a) and 1446. This action is being removed to Federal Court based on federal question

jurisdiction.

       In support of this Notice of Removal, Defendants state as follows:

       1.       This action is being removed to this Court based on federal question jurisdiction,

pursuant to 28 U.S.C. §§ 1331 and 1441, in that the action arises under the laws of the United

States, namely the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et. seq. (the

“ADA”).




        Case 1:19-cv-00086-WO-LPA Document 1 Filed 01/16/19 Page 1 of 5
       2.   On or about December 14, 2018, Plaintiff filed a civil action against Defendants

in the Superior Court for Rowan County, North Carolina, entitled: Dennis F. Johnson v. Sun Pet,

Ltd. and Central Garden & Pet Company, File No. 18 CVS 2890 (“State Action”).

       3.   On or about December 17, 2018, Defendant Sun Pet was served with the State

Court Action Summons and a copy of Complaint by certified mail via its registered agent.

       4.   According to information received from Rowan County Superior Court,

Defendant Central Garden was served with Summons and a copy of the Complaint by certified

mail on or about December 18, 2018. However, Defendant Central Garden has no record of

such service.

       5.   Pursuant to the provisions of 28 U.S.C. § 1446, a true and accurate copy of the

State Action Summons and Complaint served upon Sun Pet are attached hereto as Exhibit A

and are incorporated herein by reference.

       6.   This Notice of Removal is timely filed within thirty (30) days of the earliest service

of the Summons and Complaint in the State Action on any Defendant. Accordingly, this

Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)(2).

       7.   Both Defendants consent to this removal.

       8.   No further proceedings have occurred in the State Action. Defendants have not

served any answer or other responsive pleading to the Summons and Complaint, nor made

any appearance, argument, or request for relief before the General Court of Justice, Superior

Court Division for Rowan County, North Carolina (“Superior Court”).

       9.   The United States District Court for the Middle District of North Carolina

embraces the district in which the aforementioned State Action is now pending, i.e. Rowan
                                               2



       Case 1:19-cv-00086-WO-LPA Document 1 Filed 01/16/19 Page 2 of 5
County. Therefore Defendants hereby file their notice of removal of this action from the

Superior Court in which it is now pending to the United States District Court for the Middle

District of North Carolina.

       10. This Court has federal question jurisdiction over this civil action pursuant to 28

U.S.C. §§ 1331 and 1441(b) on the grounds that Plaintiff’s Complaint purports to assert claims

against Defendants alleging a violation of the Americans with Disabilities Act of 1990, 42

U.S.C. § 12101 et. seq., Complaint – Third Cause of Action.

       11. Defendants contend that the District Court will be acting within its discretion by

exercising supplemental jurisdiction over any purported state law claims, pursuant to 28 U.S.C.

§ 1367(a). These claims relate to the same transaction and events as Plaintiff’s claims under

federal law - i.e. Plaintiff’s discharge – and simply offer differing theories of liability for such

discharge.

       12. As required by 28 U.S.C. § 1446(d), Defendants are serving written notice of the

filing of this Notice of Removal to Federal Court on the Plaintiff and are promptly causing to

be filed a copy of this Notice of Removal to Federal Court with the Clerk of the Superior

Court for Rowan County, North Carolina, as an exhibit to the Notice of Filing Removal to

Federal Court to be filed in State Court, a copy of which is attached hereto as Exhibit B.

       13. Defendants submit this Notice without waiving any defenses to the claims

asserted by Plaintiff or conceding that Plaintiff has claims upon which relief may be granted.

Defendants specifically reserve any and all defenses pursuant to Federal Rules of Civil

Procedure 12(b)(2), (4), (5) and (6).


                                                 3



        Case 1:19-cv-00086-WO-LPA Document 1 Filed 01/16/19 Page 3 of 5
       WHEREFORE, Defendants Sun Pet, Ltd., and Central Garden & Pet Company pray

that this action be removed from the Superior Court of Rowan County, North Carolina, to

the United States District Court for the Middle District of North Carolina.

       Respectfully submitted this the 16th day of January, 2019.

                                                  JACKSON LEWIS P.C.


                                           BY:    /s/ M. Robin Davis
                                                  M. ROBIN DAVIS
                                                  N.C. State Bar No. 21655
                                                  SIDNEY O. MINTER
                                                  N.C. State Bar No. 43073
                                                  Attorneys for Defendants
                                                  3737 Glenwood Avenue, Suite 450
                                                  Raleigh, NC 27612
                                                  Telephone: (919) 760-6460
                                                  Facsimile: (919) 760-6461
                                                  Email: Robin.Davis@jacksonlewis.com
                                                  Email: Sidney.Minter@jacksonlewis.com




                                              4



       Case 1:19-cv-00086-WO-LPA Document 1 Filed 01/16/19 Page 4 of 5
                             IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF NORTH CAROLINA
                                  CIVIL ACTION NO.: 1:19-cv-00086

 DENNIS F. JOHNSON,                           )
                                              )
                       Plaintiff,             )
                                              )
 vs.                                          )              CERTIFICATE OF
                                              )                 SERVICE
 SUN PET, LTD. and CENTRAL                    )
 GARDEN & PET COMPANY,                        )
                                              )
                       Defendants.            )

        The undersigned certifies that on January 16, 2019, the foregoing Notice of Removal to
Federal Court was electronically filed with the Court of the Court, using the Court’s CM/ECF
electronic service system, and served on all parties by depositing a copy of same in the United
States Mail, postage prepaid and addressed as follows:

                                            Clark D. Tew
                                           Pope McMillan
                                     Post Office Drawer 1776
                                        Statesville, NC 29687
                                     ctew@popemcmillan.com
                                         Attorney for Plaintiff

                                                      /s/ M. Robin Davis
                                                      M. ROBIN DAVIS
                                                      N.C. State Bar No. 21655
                                                      SIDNEY O. MINTER
                                                      N.C. State Bar No. 43073
                                                      Jackson Lewis P.C.
                                                      Attorneys for Defendants
                                                      3737 Glenwood Avenue, Suite 450
                                                      Raleigh, NC 27612
                                                      Telephone: (919) 760-6460
                                                      Facsimile: (919) 760-6461
                                                      Email: Robin.Davis@jacksonlewis.com
                                                      Email: Sidney.Minter@jacksonlewis.com
4831-2255-9621, v. 1




                                                  5



          Case 1:19-cv-00086-WO-LPA Document 1 Filed 01/16/19 Page 5 of 5
